DISMISS; and Opinion Filed November 3, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01282-CR

                               LARRY TOLES, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F04-73841-L

                            MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Myers
                                  Opinion by Justice Bridges
       After Larry Toles pleaded guilty to burglary of a habitation, the trial court deferred

adjudicating guilt, placed appellant on three years’ community supervision, and assessed a

$2,000 fine. The State moved to adjudicate guilt, but by order dated August 17, 2015, the trial

court denied the motion and continued appellant on community supervision. Appellant filed a

pro se notice of appeal from the August 17, 2015 order. The order continuing appellant on

community supervision is not an appealable order. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977). We dismiss the appeal for want of jurisdiction.


                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47

151282F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LARRY TOLES, Appellant                             On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
No. 05-15-01282-CR        V.                       Trial Court Cause No. F04-73841-L.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 3rd day of November, 2015.




                                             –2–